OFFICEOFTHEATTORNEY       GENERALOFTEXAS
                            AUSTIN
GROVERSELLERS
ArrORNEY
      GINERAI.

                                         ,'
  CionorableClaubr X8baU
  Yeoretary     of stat*
  .durtin,    TIxa$

  Des? Sir,                   opinion #or O-6944




                                                                 I
                                                                 l
                                                                 8




        Your rupurrt for our                       above quertion
   rssdr a8 f0LLmr1
                                               sentloned oor-
                                               s 0rfi00 ~8ing
                                               one 0r rubdiri-




               or a&   'kwr   iwind   CirU    statuter, 1925.4
                                                                                                            689
               ‘on iioYambor 6, 19a5, 10 won present.6 with 8
           pr0posod SmMdmMt     to 2l.mohmtor tagothot -01th8
           p r o p er
                    r uingr o eld u prop08d  rupport*   8frid8rit.
           The propor           amdlaan~ t0            the      ohcrtrr ohM+$ed tho w
           of     the          iaorrsso4 it8 orpita
                        oawporstiOn,                rtook Irma
           350,000.00 t5 ~75,000.00, M4 qlro propored ta 0-8
           itr purpo8b olsur* to mad 88 im ~s$ewicw ia sbot.&%a
           34 of &tie18  1302 oi tho Tour imvir4 ClrU Btdtutoa,
           1925.
                                                                     ~O~~~R~OJMU         phfm-
           rtatir aopier of both tho of                         Fad, ohrrtor of rwh
           oorpp*ng#ml the propordi 8m                             ) of rubh ehsrt8r.
                  -On IJovembw      10,
                               1943, 4 rrturaod tao propnd        ursnb-
           nun*      t4a the         luah 80
                             rttoraeyr
                                 for           M tNnldtia ia       than&
                                                    nur~ $tbAtbrn
                                                   the ohrtor of
           tho Oorpor8tlcw rlterty &tr purp58O  8l*u8*.

                "081 EaoteaiBbr
                              15 1961, ttu ~attorobyr for l~bh oar-
           poratioriketurnod     iho    ropoud     ammdmbat  oont0adin6
           th6t   lw MN    ls wrsr    !a   auf LnterpntutiQn     of tho rp-
                                     1314 to tho lnnrknt p?opowd
                          So on01080 herewith in t&i8 oomwotian
           photQrt&o      aopier or thoM two lottorr 8tor088ia.
                  *?14880, thmdon,                 la thr preoifsr,              adtin       um

              "1. shotid            th0     ssontsry          of   strto    rii8     thb
           instant prQpowd                aJuaQunt?*

            Tho original par OIO olrum oi 8aLb ehaztor ia Bet out in
     your regyort  urd oont~ & 8 ths word8 OS ArtlelO 1302, Yubdiririoa
     710,Vernon*8 Annotrtrd Girl1 Statutor. The &wrpow olaum ol
     the proporrb 8msnbrarnt  0r 8014 ohartw   whfeh 0ental.m tho *orb8
.=   of Art. 1302, YuBdlt.
2                            34, M8d8 88 fOdOW8,
                "The purp~81 tOr whioh it i8 rOZ?Wd 18 to tMM-
           aot any    msntiroturia~ or mill     bushier8    rn4 tD
           oh880   an& sell  goo48, weueb   9
                                            ui  msrohsnd t u wed   p”or
           ruoh bwinO88~ 8s 8uthOrisOd br SUMilt8iOt1          % Of
           artiolq 1302 of thb Teur       aetlood Cltil BhtuSer,1925.w
           Art.     1)y     is ia    part     88   fO~81

               *Any       pritotr    aorporrtion             OripixlzOd     Of    faoorpemwd
           for  UlF     ~QO80
                            mMt~onod iA this tiuo    JMy ruarrd or
           ohrngo its ehrrtar or 8ot oi taeorpontion   br filW,
           luthountioeed in tha wiie aaaner 88 tha original ohm-
           t0r,     8u0h    8midmurrtr     or      ob8~1808        with    the    seoont-y             oi
           stat,. + * * HO          urrsnbimt          02 ohango tiolatite OS                    ths
Hon. Claude IsbOll,              ~8~0 3


        CORatitUtiO5 Or            hkW8   Of    this     ,tStO      Or     SW    pZ’OVi-
        81fNA    Of this tit10          Or which $0 Oban&OS the orI~~#l
        OurpoSe Or ruoh            OOrpQFrtfOa          !S    to   prevent        tb      luQU-
        tilxl    thrnor,         Sh8U     bs or any rorm              BP    lfr e0ttw
       b SkUitir SitU8tiOn W88 iATOlVe6 iI&tho 06ir Of ~Oh58fO~
lt al I. TOWnBOnd, 8oorotarr of 8t8to , 124 9. ul*kl7, whioh had
t0 b0 with SD Od&iSl      Sp~~I88tIO5 fO? 8 WfIt Of nuudunu8 fIl44
in the 8opremS Court    to oaaprl the 8oorat8rp of SUto to file 8
ohmtar   of bearpontioa     prepwb& 8nb rubdttod under the aaim
SUbdiliSiOJh Of tho Statute 88 that h8r8 Un&Or WlXi8i(lOMtiOIl,
Snd WhiQh t&O 8bUMtSrr Of 8kk       ~fU8.d to f&lb 58 tk. @'OURd
th8t it r)S rOr th8 rOriE#tiOn Qf 8 OOrQQutiO5     rOr  tW0 p~rp0#08.
Thr SUprrrPrCQUPt upheld th     SOtiW Of the YeOUtSr~ Or Stat8
on that gxoun4l, as wall 88 on thb g~und     that It did not oloarlJ
SflOify    the    ~UPp080        rOr which the WrpontlQa   W88 oreatotl.                             In
SO hQldill&,      th0  00-t        laid down th. rOuQWiJb$ tiO# Oi 1SW:
                *It h      t&O OOJItentiO&3
                                          Oi t&O ~lStOr8                          ttit tb#
        mention Ot both MnUfaotWiA~                          Snd   JIiAi~46     iXi    MO     8th.
        dl~i#iOIlOr the StrtUtO  SUthOri~@S tho fOM%StiO5 Of
        oorpor8tIonr for both purpo#e@ Without anr lisita-
        tion, rhloh oOAtentiO5 IS haed UpOA arrtkI5 ax-
        pre*8loa* in tho opinion or this oourt  in Ramsoy
        va Tab&        95 Tax.     62b,       69 9. W. 133, 93 aol st,
       ROE. 6'?). 0~ t&o other                  hand, n8poodent   005tO5dS
        that     mMtiisotUring          @Ed    mining        We    biBtim             bUSi-
        n0*m*,      the trea8aotIon or whioh by 050 o0rp0r8tIon
       18 DOt      8uthorimd  by tho QXQViSizXkrOtOrmd t0 per-
       mitting      en lnoorporation for the ano 'or' thr othor.
                *tie40     not   ruliy    SgFOO        with rlthor ooatontion.
        It a&i86 be romoaberod, 88 W88 &WintId Out                               in      38mMg
        1. Tad, thst     Mother   protirion mpuinr that tho
        ohartar S-t0 'thb ~080’           Or th0 ilMOr~I'8tiOD.
        It    18 a180 to b. nOk4 th@t that for whioh u1 in-
        oorporbfion $8 SuthOriSOd by Subdivision 14 f8 thb
        tran#8stiM      Of '8 bU8inO88' - JlOt Of tlW0Or 89;n
        bU8iaO8848.      sithor ailifns or mUlUf@OtWi      f-r br
        l b USiM 88 by it@OLi.       Tho tW0 -Jr b* WhO 3   di#-
        ti.rlotfrQm sna UIUo18tsd to l@Oh other,        A ehsrtir
        ~Ut&Oridll(l   both without rO#triOtiOn WQtid OWIt4in
        8 S~t~8~t,       ILOt Of t&O pUrpOS*,   but Or the QUr-
        ~SoS, rnd would rmpour the 00rporrtlon t0 trum
        sot,     sot   8   bU8iAO88, but         bwinO@rOS.              In~&I008             Or
Hon.   Claude             IabeAl,           p&j.       b


       thiaor0 a bu0im00      0r rinb8   r0r gold ma   mothor
       or i00Aur00taAg   aottan0,    0r 0hhg   r0r 0001 ~a    or.                                                       "
       aamZaoturl.ng lhooa. 3~~0rdi~00 or tbr w         0r
       8ltsM a tivo  la ~& uq la
                              a lub$lrialon   4, we th ink </ ’
       tam oharrotrr   or bha statutory proriaia~~ai* lUO%I
       aa to lrolude the oonatruotioa    that thr traaaaotion
        0r two di0th0t                       bu0iA000g:or                   ain*           0na 800Avi00tuing
       are bon prorldau rcr. on thr othar hand, them may
       ba a bruinoar 0bn,i*tiA& or both ~a0Aaf0etuHAg 0nd
       sibLag,              ia rhioh            tha     0 osatioar               an      a0    rolate6       to
       larh olhar                    a8    ta   mat         P tute     8n       ontinty,            Tb
       produotr                 or the slae say be roU ln their                                     oradb
       BtOtO               01    lrq bb UIU&rOOtUrd  iat0
       l
                                                          &O&Q arrWAt
       rtiofOa,  and them say ba r6ld or aclrotrb tb thdr
       r*ribua we**   Thla ad&t    Joatly bo traatod a8 thlr
       tranuotioe. or a MAui8OtUhQ      aA  ald.Ae buaheaa,
       U&   00u   rithin      the                      b~@Ugo              02    t&b     rbatotb,           #e     do
       not   thialtthat the                           ua4                                       *Or’ was
       ~tandad~to      pnteat                         an                                  ror t&t   or
       any Otherone bualneaa, although it                                                ronaiat partly
       of a&Ah& aad partly or llbaAuraaMa&.
               I+ c 4

               %Vir lftWit~
                          lO                  itNOr OrOtiOA i0 lliOo#d by thfr
       8ubairlrion                    ror    any un i ertrkin(t that 00~10 with5.n
       the          aeurhq or               all or lithar or thoao worda. St
       6008 not rollor that lrwral                                         und@rtokinga  nhiohin
       thafr naturea ar;ouy~~d                                                  bfatfaet
                                                                                       a&ayba in-
       oh&b               as on.,                                ‘a bualnrar’  may
       prepr3.y                 be    inoor&ato6                       i
                                                                 aanuiaoturln& an6
                                                                88
       miniA              bUOi~Or0,             but     tW0 b~OinO@Ud,   OAO Or MUM-
       rarturiry             aad tk0             othor 0r dying,                        cunaot    w       ~40
       Ona          beeOWe                tha #tOtUt.           dO4b        Aot        00 $4Vid~.            nLi
       l.~~alatir.                    intention      that the bualaaaa rhould be
       a     ualt         ia rurthw              ahown bl the foot bhat in aub-
       tiriaioa                 4     thora      18 80 (Moral                    OuthOrit~          for     the
       -Maa                  and wle   of -da,                         but odq an lutheri
       rot          th      p~rrakb80 ana 00h                        br th000 *-a  ror  au x
       burla..&

               *A abarkr
                       5wt    lpdry    the purpose r0r *h&0&
       the oorpontloa      ir to be mlzI1.     Tide rkoU6   be
       dew  rlth   aurriolrnt   oloarcpraa to Onable the
       soeratary                    or stat0
                                to WI   that  the    purpoa4    spool-
       rid           la     OPI
                       pretl&oi   for br the astute,         an6 to
       do r lno r ith lOM rortalaty       tha laopa 0r ul* burla.
       or urrdartau         to @a parmu&.     TM     r&rtor     toadend
       in  this   oaoa   lo DO gmral      and lndeiialte      in it8
              .
                                                                                                                     692
tfoa. Claude IaboJ.l,                 pa&a 5


       1urg~Og0          that        whils it          Lnigat       apply to oue buainaaq,-
       luab 08          w      haro nwntloned,                   oonaiatiiq         or     both manpI
       raoturing            and      ml.nia&,     with            tho                a nQ m&q'or
                                                                        p ur o h a a l
       6.ooda;  lto .,ua*d r0r                    lt,           it nrlght     0100   bo to   in to
       luthoriaa   the trrna8otion                          of two buaiaeaaea, ZL  or
       nrouraoturl.njt               an&    anothor         0r ID&I*, aith thg rurther
       pcnnr   02 purikJi4aa  aad 0010 iaoilont to laoh. And It
       lppaarr to ba the par 00 0r tha xvlatora to uoa tb
       uEartrr   ior    the oarsy G   05 or what w rrgara 00 two
       diat~ot     buabaa~oa.      we MY look to thla aa ILluo-
       mw0’0r                  uo     oqpoiti40             r0r use           or   that whi0h            it
       is mw$               80 ham          the roapoadont ril0,                      although *O
       do     OOtthink
                     that                   quoatlona 18 to u&t                       my        be dona
       under a oharter ordinarily aria0                                  whmt 19 ir propond
       WI hOlO OA0 iiibd.  Xt ia jwepor                                  and       irportaat            to     aeo
       that     purpon or a ohartrr f0 80 lxppnasoa aa to
                  the
       oarry out thm latantiau et tha La&alatuxu ta making
       that       ngulmaeat;                ror   it       la by l o o a p lla a crich
                                                                                   o   it
       that       the publlo, 80 wall 68 thoao                       a~~ia1ly fstwe8kd
       ~~n&er$rationa,                     an     to bo prOt6otd a~aLnatthe laawp
                                ra    aot greuitod. It                  apparr           rroa     &ho        potl-
       tlou    r tho relator0rho or0 also the propoaod dm-
                  tha
       poratorahav* hwatofon lo to 6  00 pertn*rr  ia siining
       ror oif  gas and water, and have mnufaotumd    their
       tnua tee io          and quipMAt  and Qoria*a  wed i& that
       buainoaa,            and how bmo~tod urd rooeirrd  patent8                                            OA
       lMO   rbioh w8ru am.      Trmg horo b o o n
                                                 lblo to maau-
       raoturs mra of thoao than they ham neodeb ia dbln((
       their oya uork, and Herr bson mgr$Od in ral.Liagthem,
       aad tho aOncsrOOtUd.ngbualaoaa whisk thy wish to in-
       oorporak Ia that of sokingthaw to&a, Qorleoa,           ate.,
       ror nlo to othara.       Suoh manuraoturing haa horatororo
       beoa a part or the bualnrao rhloh, aa ln6~ridu818,        ther
       had a right to oonduot, but it by no amona fQAAOW0 that
       it with all 0100 that 10 proj70006ror the oorpontlon ia
       o nly 01 1b w
                   0ia a a a 0r O& A* 0nQ a nnur 6o tur ir l
                                                           quoh a0
       ona oorpontlarr nnr rollor. Xt amaa plain thrt tha
       buainoaa  or aanuraoturiag    tor bale tool@, lto., ior
       rnlslng Ia aa diatlnot  rron tao bua~raa   et 5inl.q aa
       tha   buainaaa 0r mnufaeturlng ror ulr iOrOkhA6 &q&e-
       mata would ba iror ramwig.      In order to hold that
       the lt4tuto allmf* Uxa inoor    rat&au for tw    awh
       pugpoama, uo should hava to go
                                    old thot it luthorllraa
       tb  iaoorpmatloa or ma oonpany ror diatlnot buai-
       noaooaor oranuf*oturisq end minti, RhiOh, a0 *o Envm
       already raid, la not true. And, a0 the ohUtor
       offor   aaa bo intarpreted a0 aeaniry ad la l.RtOndOd
HOA. Cla~~&aIabbll,      gta~.r
                              6

      to                         thr yurault of both
            man that it authorlaaa
      buainraara  m think tha respondent  &ad tha right            .’
      uador t&r tow to roruar to rii0 it until thr bwbt
                       lhould be roymod by a more apoepo
      am to it8 a o o Q8
      ltatomat 0r the purpoao.*                      #f’
        xi -ah 0r th8 growhknt       rOrth   in tho above oplnlonror
rduriiu    to rllo aaid ohmtar     #PI lurriolont     uaddr thr root8
oi that oaeo   w&ore M ori
bo at2sriairnthare, lapoof    al4
                               Foal whartar
M MM&O~ @hOrtW la hero inrolrod. The orl&aal
                                              moo intolvad, they would
                                    tho rirat ground thmroot, *in00
                                                           ohrtar or
tho Brov~rrllLa Shi Buil6ifq Corporation hating authorlsod a
bualmar ruoh aa b UL din&, oonatruot~          and m irlag beat8
lhlpo aa4 VaaHla, tegathor with the other rot r rltlo8        thanin
doaorlbed,.ama rotid noroaaarlly         oonotituto the uanuiaoturlaf$
bualmoaa that ueuld br Oarrlod on under the aaondrd ohartor,
aad aald amaufaoturod 8rtiolrr 0fka ukrlala,          dooka Ma lp
purtoa~oeo    uwd in oQAAootloA thamlth         would bo tha gooda,
warm d      aarohandl~    to bo puokoood   aad   aoldoadsr   the
asended o hartar.   But uo an uaablo to ose rhrro auohioo~u-
faaturln& bwboO8      M4 tha puroha&e and ml0 Or OWh yroduota,
oouBd ba 00 roladto      a ainla& bualmaa~tltho   pwObr0~ and
aalm 0r it8 produotr 0, to ooaotltuto 8n OAtirdy wader   tao
ruler of lar laid darn la the aboroWM.       yw Ohioroaaon#
therrron,    it is ouropiaioathatpour       gluatian ahduak,
On6 It lr, anmorad In the aogatira, le wall lloo ior the
furttw ream    that  the purpoao ah180 of lwh urn&d
oaarter doa0 not olaarly 8pOOlry  the pwpsar Or thr oorpora-
ti0n artor tba rikiiu 0r a4314afaondPtl)nt.
                                           Your0vsry     truIyr